El Juez PbesideNte Se. Hernández,
emitió la opinión del tribunal.
En juicio seguido ante la Corte de Distrito de Mayagüez por José Torres contra Juan Irizarry, presentó el demandado un memorandum jurado de costas y desembolsos que había de satisfacerle el demandante, comprensivo de cuatro partidas ascendentes a once dólares, a saber: cinco por hono-rarios al secretario de la corte, igual cantidad por indemni-zación a cinco testigos que declararon en el juicio, cincuenta centavos por honorarios del notario que recibió el juramento del memorandum, y otros cincuenta centavos por servir al demandante una copia de dicho memorandum.
El demandante Torres formuló por escrito impugnación a las dos primeras partidas del memorandum presentado, ale-gando que el demandado Irizarry no habíá gastado cinco dólares por honorarios al secretario, y que tampoco había desembolsado igual suma en concepto de indemnización a cinco testigos, pues en el juicio sólo declararon tres, sin de-recho a indemnización alguna por ser vecinos de la ciudad de Mayagüez.
Señalado día para la discusión del memorandum de cos-tas y desembolsos, compareció únicamente el abogado del de-mandado y sometió dicho memorandum a la consideración de la corte, la que por orden de 20 de mayo de 1912, resolvió que el demandado recobrara del demandante la suma total de $11 reclamada en el memorandum contra cuya orden in-terpuso la representación de José Torres recurso de apela-ción para ante esta Corte Suprema.
En apoyo del recurso alega la parte apelante que la corte inferior cometió error al aprobar el memorandum de costas *363sin ofrecerse ni practicarse prueba alguna acerca de sus par-tidas, no obstante la impugnación de la parte contraria, ha-biendo estimado dichas partidas prima facie correctas por falta de prueba en contrario que sostuviera la impugnación;
Al resolver en 3 de mayo del año próximo pasado otro recurso de apelación interpuesto en el presente caso 'contra orden de la misma corte de Mayagüez, habiendo por desistido al demandante de su impugnación al memorandum de costas por no haber comparecido a sostenerla y aprobando dicho memorandum, cuya orden fué revocada, dijimos que aunque Torres era demandante en el juicio e Irizarry demandado, en la cuestión incidental de costas, el demandante propiamente es Irizarry que presentó el memorandum de costas y Torres el demandado que lo impugnaba; pero semejante afirmación no envuelve, como parece pretender el recurrente, la de que la impugnación de un memorandum de costas debe regularse por los mismos preceptos que el Código de Enjuiciamiento Civil señala para la tramitación de un juicio ordinario. Las cuestiones sobre costas, desembolsos y honorarios de abo-gados están reguladas por el estatuto que autoriza su cobro, y para resolverlas deben servir de guía sus disposiciones especiales y no las generales del Código de Enjuiciamiento Civil, fuera de las que deban aplicarse como supletorias.
Ahora bien, la ley para enmendar los artículos 327 y 339 del Código de Enjuiciamiento Civil, aprobada en 12 de marzo de 1908, establece el procedimiento que debe seguirse para la reclamación de costas por la parte a la que hayan sido concedidas y preceptúa terminantemente que la veracidad del memorandum de costas, desembolsos y honorarios deberá ser jurada por la parte o su abogado. La parte contraria, según esa misma ley, podría impugnar todas o cualquiera de las partidas del memorandum, esa impugnación podrá ser contestada, y la corte después de celebrada la vista del asunto en el día señalado y de practicadas las pruebas pertinentes que las partes propongan, dictará su resolución.
Como se ve, no exige nuestro estatuto, por modo impe-*364rativo, que la parte con derecho al cobro de costas, desem-bolsos y honorarios esté siempre en el deber de'ofrecer y practicar prueba sobre todas y cada una de las partidas del memorandum cuando hubiere impugnación.
, Esa prueba ordinariamente se encontrará en el mismo juicio en que se han originado las costas, el juez la tendrá a su vista y consideración al resolver el incidente sobre cos-tas, y muchas veces-no habrá necesidad de que se practique. La veracidad de las partidas del memorandum de costas tiene la garantía del juramento que lo acompaña, mientras que la impugnación no ofrece tal garantía.
. Oontr ay endono s al presente caso, del pleito en que se causaron las costas, podía resultar si el secretario había pres-tado servicios al demandado Irizarry y cuántos fueron los testigos que declararon o comparecieron a declarar en el juicio. La apreciación sobre los hechos de que se deriva el derecho al cobro de las partidas incluidas en el memorandum ele costas, ha sidp hecha por la corte inferior estimando co-rrecto el memorandum de cuyo cobro se trata; y esta corte no puede ir contra esa apreciación por no habérsenos demos-trado en forma alguna que sea errónea. Tiene a su favor el memorandum la presunción de que se.ajusta a la verdad -de los hechos y siendo ello así, surge, como consecuencia, el derecho al cobro de las diversas partidas que comprende. Meyer v. City of San Diego, 132 Cal., 35.
La orden recurrida debe confirmarse.

Confirmada.

. Jueces1 concurrentes: Sres. Asociados MacLeary, Wolf, ■del Toro y Aldrey.